Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This office action is responsive to claims filed on 02/16/2020.
Claims 1-16 are being examined in this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Iwata et al. (US 20100096155).
Regarding claim 1, Iwata discloses an impact tool (Fig 1) comprising: 
a motor (1) as a driving source; 
an output shaft (Fig. 1);

a switch trigger (15) configured to be operated; and
 an operation unit (3 and/or 31) configured to control a voltage (duty ratio of PWM signal) applied to the motor (1), 
wherein the operation unit (3) is configured to: 
apply a first voltage (via 33, i.e. duty ratio of PWM signal @100%, See Fig. 4 and [0065]) to the motor (1) after the switch trigger (15) is manipulated [0065]; 
lower the voltage (to 70% duty ratio) after applying the first voltage (@100% duty ratio) to the motor (1) and before the rotary striking mechanism (10) transmits a first striking force to the output shaft (8) [0082]; and keep the voltage lower than the first voltage while the rotary striking mechanism (10) transmits a plurality of subsequent striking forces to the output shaft (8) ([0069]-[0082]).
Regarding claim 2, further comprising: a current detection circuit (32) configured to detect a current flowing through the motor (1), wherein the operation unit (3) is configured to lower the voltage when the current exceeds a first current threshold for the first time after applying the first voltage to the motor, the first current threshold being lower than a first peak current flowing through the motor just before the first striking force is transmitted to the output shaft [0005]-[0007] and [0072]-[0082].
Regarding claim 3, wherein the operation unit (3 and/or 31) is configured to increase the voltage when the current decreases below a return current threshold, which is smaller than the first current threshold, after the current exceeds the first current threshold [0072]-[0082].
Regarding claim 4, wherein the rotary striking mechanism (10) comprises a hammer (12), and wherein the hammer (12) is configured to: engage with the output shaft (8) when a torque applied between the hammer (12) and the output shaft (8) is smaller than a retreating torque; begin to retreat from the output shaft when the torque is equal to or larger than the retreating torque and smaller than a disengaging torque; and disengage from the output shaft when the torque is equal to or larger than the disengaging torque (Fig. 2) [0056]-[0060].
Regarding claim 5, wherein the operation unit (3 and/or 31) is configured to lower the voltage after applying the first voltage to the motor (1) and before the hammer (12) disengages from the output shaft for the first time [0082].
Regarding claim 6, wherein the operation unit (3 and/or 31) is configured to lower the voltage after applying the first voltage to the motor (1) and before the hammer (12) begins to retreat from the output shaft for the first time [0072]-[0082].
Regarding claim 7, further comprising: a current detection circuit (32) configured to detect a current flowing through the motor (1) [0064], wherein the motor (1) and the rotary striking mechanism (10) are connected such that the current increases in accordance with an increase of the torque applied between the hammer and the output shaft [0069]-[0076].
Regarding claim 8, wherein the operation unit (3 and/or 31) is configured to lower the voltage after applying the first voltage to the motor (1) and before the current increases to a disengaging current corresponding to the disengaging torque for the first time ([0069]-[0082]).
Regarding claim 9, wherein the operation unit (3 and/or 31) is configured to lower the voltage after applying the first voltage to the motor (1) and before the current increases to a retreating current corresponding to the retreating torque for the first time ([0069]-[0082]).
Regarding claim 10, wherein the operation unit (3 and/or 31) is configured to increase the voltage when the current decreases below a return current threshold, which is smaller than the disengaging current, after the current exceeds the disengaging current ([0069]-[0082]..See also Fig. Fig. 4-Fig. 5B).
Regarding claim 11, wherein the operation unit (3 and/or 31) is configured to increase the voltage when the current decreases below a return current threshold, which is smaller than the retreating current, after the current exceeds the retreating current ([0069]-[0082]..See also Fig. Fig. 4-Fig. 5B).
Regarding claim 12, wherein the operation unit is configured to control the voltage in accordance with a duty ratio of a pulse width modulation control [0065].
Regarding claim 13, A method of tightening a screw using an impact tool (100) comprising a motor (1) as a driving source, an output shaft (8) holding a tip tool to tighten the screw [0050], a rotary striking mechanism (10) driven by the motor (1), and a switch trigger (15) configured to be operated, the method comprising the steps of: manipulating the switch trigger (15) to start tightening the screw [0053]; applying a voltage to the motor (1) after manipulating the switch trigger (15), a value of the voltage being a first voltage [0065]; lowering the voltage after applying the first voltage to the motor and before the rotary striking mechanism transmits a first striking force to the output shaft; keeping the voltage to be lower than the first voltage while the rotary 
Regarding claim 14, wherein the rotary striking mechanism (10) comprises a hammer (12) configured to engage with the output shaft or to disengages from the output shaft in accordance with a torque applied between the hammer and the output shaft (Fig. 2) [0056]-[0060].
Regarding claim 15, further comprising the step of: lowering the voltage after applying the first voltage to the motor and before the hammer disengages from the output shaft for the first time ([0069]-[0082]..See also Fig. Fig. 4-Fig. 5B).
Regarding claim 16, further comprising the step of: lowering the voltage after applying the first voltage to the motor and before the hammer begins to retreat from the output shaft for the first time ([0069]-[0082]..See also Fig. Fig. 4-Fig. 5B).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
Matsunaga et al. (US 20090051306 A1), Ookubo et al. (US 20110284255 A1), and Iwata (US 20110284256 A1), each teach An impact tool having operation unit for controlling a voltage applied to the motor and regulating such voltages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731